Citation Nr: 0122964	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  96-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In July 1998, the Board remanded the veteran's claim for an 
increased evaluation for paranoid schizophrenia to the RO for 
additional development, to include a VA examination.  The 
requested development has been completed and the case is 
ready for final appellate review.  

In August 1998, the claims files were transferred to the 
Medical and Regional Office (M&RO) in White River Junction, 
Vermont.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  The veteran is demonstrably unable to obtain or retain 
gainful employment as a result of his paranoid schizophrenia.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for paranoid 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.132, 
Diagnostic Code 9203 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that in July 1998, the Board remanded the 
veteran's claim in order to obtain private medical records 
and an additional VA examination.  Subsequently, the RO 
requested that the veteran obtain the private medical records 
or, in the alternative, fill out the authorization form so 
that they could be obtained.  The veteran did not respond to 
the RO's request.  VA fee basis examinations were conducted 
in February and March 1999.  There is no outstanding evidence 
or information which should be obtained to substantiate the 
veteran's claim.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected paranoid schizophrenia.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

The veteran filed a claim for service connection for paranoid 
schizophrenia in June 1979.  In a February 1980 rating 
decision, the RO granted service connection for paranoid 
schizophrenia and assigned a noncompensable evaluation.  The 
RO based their determination on service medical records, to 
include a physical evaluation board proceeding report which 
revealed that the veteran had been admitted to the 
psychiatric ward in June 1974 for bizarre and inappropriate 
behavior.  A diagnosis of acute, moderate, schizophrenia was 
entered at that time.  In a May 1980 rating decision, the RO 
assigned a 50 percent evaluation to the service-connected 
paranoid schizophrenia.  In making their determination, the 
RO relied on a November 1979 VA examination report which 
revealed active visual and auditory hallucinations, chronic 
anxiety and insomnia, impaired memory and evidence of 
depersonalization and derealization.  At that time, the 
examiner indicated that the veteran was almost totally 
disabled in his functioning.  He was isolated, ostracized and 
unemployable.  The examiner further noted that while the 
veteran was totally disabled, the illness had not fully 
crystallized into a state of irreversible chronicity.  

In a June 1983 rating decision, the RO reduced the veteran's 
service-connected paranoid schizophrenia from 50 to 30 
percent disabling.  The RO based their determination on a May 
1983 VA examination report reflecting that the veteran was in 
remission, free of psychotic symptoms and was able to 
function normally without drug therapy or a need for 
psychotherapy.  A diagnosis of schizophrenic disorder, 
paranoid type, in remission was recorded.  

Subsequent VA examination, hospitalization and outpatient 
reports, dating from 1984 to 1995, reflect that various 
psychiatric diagnoses are of record, to include paranoid 
schizophrenia, organic brain disorder, alcohol dependence and 
organic mood syndrome.  These same reports also reflect 
Global Assessment Functioning Scores (GAF) of 40 and 60.  The 
Global Assessment of Functioning is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  Based on these reports, the RO continued the 30 
percent evaluation assigned to the service-connected paranoid 
schizophrenia in a March 1996 rating decision.

A March 1997 VA examination report reflects that the 
veteran's military history was recorded in detail.  The 
veteran related that after discharge from service, he moved 
around the country and held down various jobs, such as a 
"journeyman iron worker," a slot machine technician and a 
maintenance man.  The veteran related that he had maintained 
his sobriety and that he had been working at odd positions.  
A mental status examination revealed that the veteran was 
well oriented in all spheres.  He exhibited an anxious 
affect, and was somewhat of a compulsive talker.  There was 
no evidence of any significant depression.  The veteran was 
animated in his conversation, and exhibited an appropriate 
sense of humor.  His attention and concentration abilities 
seemed normal as were his recent and remote memory functions.  
His thought content was appropriate, and he exhibited good 
abstract thinking and reasoning abilities.  His speech was 
well organized, although somewhat pressured, and there was no 
evidence of hallucinations, delusions or other indicators of 
a psychotic disorder.  The veteran was of average 
intelligence, and he exhibited a good fund of general 
information.  The veteran denied suicidal ideation.  Axis I 
diagnoses of cognitive disorder, not otherwise specified, 
generalized anxiety disorder and alcohol dependence in early 
full remission were entered by the examiner.  A GAF score of 
65 was recorded.  It was the examiner's opinion that the 
previous diagnosis of paranoid schizophrenia was incorrect as 
there was evidence on neuropscyhcological testing of 
significant cognitive deficits, which were consistent with 
previous head trauma.  

A February 1999 VA fee basis examination report reflects that 
the veteran's military history was recorded in detail.  The 
veteran reported that he lived with his mother, had been 
engaged six times and was unsure as to whether or not he had 
any children.  The veteran reported that he attended Alcohol 
Anonymous sessions and that he had not had a drink in six 
months.  The veteran also related that he no longer gambled.  
He indicated that he heard voices, one of them being that of 
his great-grand-uncle.  When under pressure, the veteran 
related that he felt paranoid and would become angry.  The 
veteran related that he had had several fights over the 
years, but that he was trying to be passive.  He further 
related that he had more than one personality but that he 
kept it bottled up and had learned to live with it.  

In summary, the examiner related that the veteran had average 
intelligence and had a number of cognitive and psychological 
problems.  The examiner indicated that the veteran had 
limited attention abilities with oral instructions.  The 
veteran had severe deficits when he was asked to learn or 
memorize unfamiliar material, which the examiner thought 
might have an impact on his ability to learn a new job.  For 
example, the veteran might lose some of the instruction 
because of his auditory attention problems even if the 
instructions were repeated.  The veteran also demonstrated 
poor planning, which was reflected in his everyday life.  He 
also had a tendency to perseverate on a given solution, which 
made it difficult for him to make a decision.  The examiner 
further recounted that the veteran's psychiatric problems, 
such as severe anxiety, depressed mood, unusual thinking and 
bizarre mood were the most serious impediments in his life.  
The examiner concluded that the most probable diagnosis for 
the veteran was a schizophrenic disorder which was related to 
a head injury he sustained more than twenty five years 
previously.  The examiner recounted that the veteran's 
consequent cognitive deficits and his alcohol abuse might 
have amplified his condition.  According to the examiner, all 
of the veteran's difficulties had contributed to the 
development of a depressive state which might respond well to 
psychological treatment interventions because the veteran was 
open and motivated to seek attention for his problems. 

A March 1999 VA fee basis examination report reflects that 
the veteran was unemployed.  During the examination, the 
veteran primarily complained of indecisiveness.  The veteran 
related, "I just can't make any decisions.  It's so bad that 
I can't even drive a car in traffic."  He related that he 
lacked confidence in himself and tended to increasingly 
isolate himself.  He added, "In fact if it wasn't for my sick 
mother that I'm taking care of, I would live in the bush.  
That's the best place for me."  The veteran also admitted to 
auditory hallucinations, primarily the voice of his great-
grand-uncle.  The veteran denied acting on his hallucinations 
and related that his "faith" helped him a lot.  He denied 
having any violent behavior.  The veteran recounted, "That's 
the big difference without he passage of time.  I'm no longer 
a monster."  He complained of fragmented sleep, but denied 
any abnormalities in appetite.  The veteran denied any intake 
of alcohol since 1998.  The veteran claimed to have been 
employed as a night watchman at the arena on the reservation 
where he lived from September 1998 to January 1999.  He 
related that he liked the job because he did not have to make 
any decisions, and that he had to quit in order to care for 
his ill mother.  The veteran denied taking any psychotropic 
medication.  

Upon mental status examination in March 1999, there was no 
apparent simulation or dissimulation.  There was no evidence 
of psychomotor disturbance.  The veteran's affect was "often 
confused and indecisive."  It was also objectively moderately 
sad but appropriate to thought without blunting or lability.  
The veteran's thought form showed no evidence of abnormality.  
His thought process was mainly characterized by tangentially.  
His thought content showed fusional ideation at the end of 
the interview.  For the example, the veteran related, "When I 
am in the mood, Doctor, I can shut off the street lamps or 
levitate.  You wouldn't believe what I can do since then."  
The veteran showed very poor ability in abstraction, 
attention and concentration.  His intelligence was below 
average.  An Axis I diagnoses of post-confusional disorder 
and alcohol dependence, early full remission were recorded by 
the examining physician.  A GAF score of 60 was entered.  The 
examiner further noted that the veteran had a history of head 
trauma suffered during active service, had various cognitive 
difficulties, suffered from disordered sleep and frequent 
headaches, irritability, aggression, anxiety, depression and 
affective lability, which have caused significant impairment 
in his social and occupational functioning.  The examiner 
concluded that the veteran's prognosis remained guarded 
considering the current comorbidity as well as the veteran's 
level of intelligence.  In an addendum to the report, dated 
in September 2000, the examiner changed the diagnoses to 
schizophrenic disorder, residual type, and alcohol 
dependency.  A GAF score of 60 was continued, which was felt 
to represent moderate impairment of functioning.

In a December 2000 rating decision, the RO granted a 50 
percent evaluation to the service-connected schizophrenia, 
effective October 1, 1993, the date of a VA examination of 
the veteran.  The RO granted a temporary total rating under 
38 C.F.R. § 4.30 from to May 16, 1994 to October 1, 1994, at 
which time the 50 percent evaluation was restored.  

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2000).  In 
Karnas v. Derwinski, the United States Court of Appeals for 
Veterans Claims (Court) held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board finds that the veteran's 
paranoid schizophrenia meets the former schedular criteria 
for a 100 percent evaluation so the claim need not be 
considered under the new schedular criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects. 38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

A 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted when the attitudes of all contacts, except the most 
intimate, are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or 
there is a demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

A review of the evidence reflects that recent VA examination 
reports have demonstrated the presence of significant and 
persistent paranoid schizophrenia symptomatology, and 
indicate that he is considered unemployable.  The Board 
observes that during the March 1999 VA examination, the 
veteran was assigned a GAF score of 60, which represents 
moderate impairment of functioning.  However, that same 
examination report reflects objective findings of tangential 
thought process, poor abstraction, attention and 
concentration and fusional ideation, which the examiner 
determined caused significant impairment in the veteran's 
social and occupational functioning.  The examiner in March 
1999 concluded that the veteran's prognosis remained guarded 
considering his current comorbidity as well as his level of 
intelligence.  

In view of the documented severity and persistence of the 
veteran's paranoid schizophrenia demonstrated during the 
March 1999 VA examination, and the opinions of the VA 
physician that the veteran had significant social and 
occupational functioning, the Board is satisfied that the 
veteran's paranoid schizophrenia has rendered him 
demonstrably unable to obtain or retain employment.  
Accordingly, the resolving reasonable doubt in the veteran's 
favor, the Board concludes that a 100 percent disability 
rating for the veteran's service-connected paranoid 
schizophrenia is warranted.


ORDER


A disability rating of 100 percent for paranoid schizophrenia 
is granted subject to the criteria governing the payment of 
monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

